Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites that the angles are acute to “horizontal” however there is no relationship of “horizontal” in relation to the Light fixture and or retrofit kit to provide a clear understanding of how this reference extends or resides in relation to the fixture and or retrofit kit. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   The application as originally filed does not provide support for the claimed structure of new Claim 28 being “the electrical circuitry …adapted for electrical connection to a serially-disposed second lighting assembly”.  There is no disclosure of a second lighting assembly or circuitry adapted for such purpose.  




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 7-20 and 23-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCanless (U.S. Patent No. 8,789,966).
Regarding Claim 7, McCanless discloses in Figures 1-13, a retrofit kit 12 for mounting with a previously-installed light fixture10, the previously-installed light fixture 10 having first and second electrical receptacles 59 configured to receive therebetween a fluorescent light tube 12’, the previously-installed light fixture 10 being devoid of a fluorescent light tube, the retrofit kit (LED Assembly 12) comprising: a first end and an opposite second end; a first profile and a second profile (the first and second arms 218, 220 of diffuser 206)  extending from proximate the first end to proximate the second end; an elongated panel 202 disposed between the first profile 218 and the second profile 220, the panel 202 having  a first side 210 for facing the light fixture 10 and second side 208 opposite the first side; a light emitting diode 200, the light emitting diode 200 carried by the second side 208; wherein the panel 202, first profile 218, and second profile 220 extend from proximate the first electrical receptacle to proximate the second electrical receptacle when the retrofit kit 12 is mounted to the light fixture 10 with the first retrofit kit 12 side facing the light fixture 10; and electrical wiring 214 to connect the light emitting diode 200 to a power supply for illuminating the area beneath the panel second side 208.
Regarding Claim 8, McCanless discloses the retrofit kit of Claim 7, wherein the first and second profiles 218, 220 extend completely from the first end to the second end.

Regarding Claim 10, McCanless discloses in Figures 9-10 , the retrofit kit of Claim 7, wherein the retrofit kit 12 is adapted to conceal the entirety of the light fixture 10 when the retrofit kit is mounted with the light fixture 10.
Regarding Claim 11, McCanless discloses the retrofit kit of Claim 7, further comprising a lens (diffusing lens 206) covering the second side.
Regarding Claim 12, McCanless discloses the retrofit kit of Claim 11, wherein the lens 206 has a first lens side that is adjacent the first profile 218 and a second lens side that is adjacent the second profile 220.
Regarding Claim 13, McCanless discloses the retrofit kit of Claim 12, wherein the first lens side is attached to the first profile 218 and 220 the second lens side 220 is attached to the second profile.
Regarding Claim 14, McCanless discloses the retrofit kit of Claim 11, wherein the light emitting diode 200 is attached to the second side 208 and disposed between the lens 206 and the second side 208.
Regarding Claim 15, McCanless discloses the retrofit kit of Claim 7, wherein the light emitting diode 200 is attached to the second side 208 between the first and second profile 218, 220.
Regarding Claim 16, McCanless discloses in Figures 1-13, a retrofit kit (LED light assembly 12) for mounting with a previously-installed light fixture 10, the previously-installed light fixture 10 having first and second electrical receptacles 59 configured to energize a fluorescent light tube 12’ but being devoid of a fluorescent light tube 12’ (the fluorescent lamp can be replaced by the LED assembly 12 Col 5, lines 10-15), the retrofit kit 12 comprising: a light panel (extrusion 202), the light panel including a first side 210 facing the previously- installed light fixture 10 and an opposite second side 208; the light panel 202 residing at least partially between the first electrical receptacle 59 and the second electrical receptacle 59; a light emitting diode 200 residing on the second side 208of the light panel 212;. and an electrical conductor 214 in electrical communication with the light emitting diode 200, the electrical conductor 214 residing at least in part between the first side of the light panel 202 and the previously-installed light fixture 10 (the driver 204 with leads 214 are inserted into the aperture 212 of extrusion 202 See Figure 8).
Regarding Claim 17, McCanless discloses in Figures 1 and 8, the retrofit kit as recited in Claim 16, wherein the light panel 202 resides at least partially below the first electrical receptacle 59 and the second electrical receptacle 59 (shown in Figure 1).
Regarding Claim 18, McCanless discloses in Figures 1 and 8-9, the retrofit kit as recited in Claim 16, wherein the light panel 202 resides at least partially above the first electrical receptacle 59 and the second electrical receptacle 59.
Regarding Claim 19, McCanless discloses the retrofit kit as recited in Claim 16, wherein the electrical conductor 214 is independent of the previously-installed light fixture 10.
Regarding 20, McCanless discloses in Figures 8-13,  the retrofit kit 12 as recited in Claim 16, wherein, upon mounting with a previously-installed light fixture 10, the retrofit kit 12 at least partially conceals the previously- installed light fixture 10.
Regarding Claim 23, McCanless inherently discloses in Figures 8 and 10, the retrofit kit 12 as recited in Claim 16, wherein the retrofit kit 12 is mechanically connected directly to the previously-installed light fixture 10 but without direct mechanical connection to either of the first and second electrical receptacles 59 (the LED assembly 12 shows lug slots on the upper end of the extrusion 212 that are shown not labelled for mechanically attaching the assembly 12 to the fixture 10).
Regarding Claim 24, McCanless discloses the retrofit kit as recited in Claim 16, wherein the retrofit kit 12 further includes a first profile  and a second profile, the first and second profiles 

    PNG
    media_image1.png
    331
    544
    media_image1.png
    Greyscale


Regarding Claim 25, McCanless discloses the retrofit kit as recited in Claim 16, wherein the retrofit kit 12 further includes a first profile and a second profile, the first and second profiles being connected with the light panel 212 and extending from the light panel away from the second side 210 (the extrusion is an integrated member including the profiles as shown above in annotated Figure 12).
Regarding Claim 27, McCanless discloses the retrofit kit 12 as recited in Claim 16, wherein the retrofit kit 12 further includes a first profile and a second profile (as shown in annotated Fig 12 above), the first and second profiles being connected with the light panel 212 and extending from the light panel away from the second side 210, and the electrical conductor 214, 204 resides at least in part between the first and second profiles.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over McCanless in view of Medendorp (U.S. PG Publication No 2015/0003070). 
McCanless does not disclose the retrofit kit 12 as recited in Claim 16, wherein the retrofit kit 12 is attached or mechanically connected to the first and second electrical receptacles.

It would have been obvious to one of ordinary skill in the art to connect the wiring of the circuitry 2014, 214 directly to the receptacles 59 in McCanless.  All the claimed elements in McCanless and Medendorp were known in the prior art and one skilled in the art could have connected the circuitry to the existing receptacles as claimed with no change in their respective functions, and the combination would have yielded the predictable result providing an easy replacement using the existing receptacles of the fixture to attach the LED assembly to one of ordinary skill in the art at the time of filing.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

	
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over McCanless (U.S. Patent No. 8,789,966). 
McCanless, as best understood, discloses the profiles of the extrusion but does not explicitly disclosing them as being at an acute angle relative to horizontal. 
It would have been obvious to one of ordinary skill in the art at the time of filing to alter the angular dimension at which the profiles of the extrusion 212 extend from surface 210, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 

s 28-30 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over McCanless (U.S. Patent No. 8,789,966) in view of Lay (U.S. PG Publication No.  2014/0268748). 
Regarding Claim 28, McCanless discloses in Figurers 1-13, a lighting assembly for mounting with a previously-installed interior ceiling light fixture 10 having first and second electrical receptacles 59, the lighting assembly comprising: a first end disposed proximate the first electrical receptacle and a second end disposed proximate the second electrical receptacle 59; a light emitting diode 200; and the lighting assembly having electrical circuitry (driver 204 with cable 214) independent of the previously-installed interior ceiling light fixture 10, the electrical circuitry connected with the light emitting diode 200. 
McCanless does not disclose the electrical circuitry 204, 214 is adapted to be serially connected to a second lighting assembly. 
Lay discloses light fixtures or LED light assemblies that are serially connected (Para 0110). 
It would have been obvious to one of ordinary skill in the art to serially connect multiple light fixtures as shown in McCanless.  All the claimed elements in McCanless and Lay were known in the prior art and one skilled in the art could have combined the second lighting assembly in a serial connection as claimed with no change in their respective functions, and the combination would have yielded the predictable result joining multiple Light fixtures to illuminate a larger space to one of ordinary skill in the art at the time of filing.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding Claim 29, McCanless discloses in Figures 8-10 the lighting assembly of Claim 28, in which the electrical circuitry 204,214 resides at least in part exterior to the lighting assembly (the leads 214 extend outward from the light fixture 10).
Regarding Claim 30, McCandless discloses in Figures 8-10, the lighting assembly of Claim 28, wherein the lighting assembly 12 is attached directly to the previously-installed interior ceiling light fixture 10 and not connected directly to the electrical receptacles (the LED assembly 12 shows lug slots on the upper end of the extrusion 212 that are shown not labelled for mechanically attaching the assembly 12 to the fixture 10).
Regarding Claim 32, McCanless discloses in Figures 8-13, the lighting assembly of Claim 28, wherein, upon mounting with a previously-installed light fixture 10, the retrofit kit 12 at least partially conceals the previously- installed light fixture 10.
Regarding Claim 33, McCanless discloses in Figures 8-12, the lighting assembly of Claim 28, wherein the retrofit kit 12 further includes a first profile and a second profile (See Annotated Figure 22 above), the first and second profiles being connected with the light panel 212 and extending from the light panel away from the second side 210, and the electrical conductor 204, 214 resides at least in part between the first and second profiles.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over McCanless and Lay as applied to claim 28 above, and further in view of Medendorp (U.S. PG Publication No.  2015/0003070). 
Regarding Claim 31, McCanless discloses in Figures 1 and 13, the retrofit kit 12 as recited in Claim 16, wherein the retrofit kit 12 is attached or mechanically connected to the first and second electrical receptacles.
Medendorp discloses an LED assembly for connecting to an existing fluorescent fixture where the connectors thereof are connected mechanically to the existing receptacles of the fixture (shown in Figures 1-2 and 8). 
It would have been obvious to one of ordinary skill in the art to connect the wiring of the circuitry 2014, 214 directly to the receptacles 59 in McCanless.  All the claimed elements in McCanless and Medendorp were known in the prior art and one skilled in the art could have connected the circuitry to the existing receptacles as claimed with no change in their respective functions, and the combination would have yielded the predictable result providing an easy 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919.  The examiner can normally be reached on M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J MAY/Primary Examiner, Art Unit 2875